United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Richmond, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Hank Royal, for the appellant
Office of Solicitor, for the Director

Docket No. 13-770
Issued: July 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 15, 2013 appellant, through her representative, filed a timely appeal from
the December 5, 2012 merit decision of the Office of Workers’ Compensation Programs
(OWCP), which calculated her loss of wage-earning capacity. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review that decision.2
ISSUE
The issue is whether OWCP properly determined appellant’s pay rate.
1
2

5 U.S.C. § 8101 et seq.

The Board has no jurisdiction to review OWCP’s hearing representative’s August 9, 2012 decision to affirm the
reduction of appellant’s wage-loss compensation based on her capacity to earn wages in the selected position of
administrative secretary. More than 180 days has elapsed from the issuance of OWCP’s August 9, 2012 decision to
the filing of this appeal. The only decision the Board may review is OWCP’s December 5, 2012 calculation of
appellant’s loss of wage-earning capacity. Accordingly, the only issue the Board may consider is whether the
calculation is correct and supported by the evidence.

FACTUAL HISTORY
On March 21, 2003 appellant, then a 40-year-old clerk, filed an occupational disease
claim alleging pain in her neck and right upper extremity after keying and reaching for parcels.
She did not stop work but was reassigned. OWCP accepted appellant’s claim for right shoulder
impingement syndrome.
Appellant underwent arthroscopic right shoulder surgery on March 16, 2004. She
stopped work again on May 18, 2009 before undergoing revision surgery on July 13, 2009.
OWCP accepted a right shoulder ganglion cyst. Appellant received compensation for temporary
total disability on the periodic rolls based on her May 18, 2009 pay rate.
Effective January 15, 2012, OWCP reduced appellant’s wage-loss compensation based
on her capacity to earn wages in the selected position of administrative secretary.
On August 9, 2012 OWCP’s hearing representative found that the selected position fairly
and accurately reflected appellant’s wage-earning capacity and that OWCP met its burden in
reducing her wage-loss compensation. The hearing representative also found, however, that
OWCP did not properly calculate the loss of wage-earning capacity. OWCP had used the pay
rate when disability began on May 18, 2009, but disability first began when appellant stopped
work for her right shoulder surgery on March 16, 2004. Appellant returned to modified duty
following the surgery and continued in this modified capacity until she stopped work again on
May 18, 2009. Further, as the evidence supported that she continued working full-time regular
duty after her injury until she stopped work for surgery on March 16, 2004, the hearing
representative found that the date of injury was the date of her last exposure to the work factors
that caused her condition on March 15, 2004.
OWCP’s hearing representative affirmed its reduction of wage-loss compensation based
on the selected position of administrative secretary but ordered OWCP to determine appellant’s
pay rate as of March 15 and 16, 2004 and to determine whether she was entitled to a date of
recurrence pay rate any time thereafter. The hearing representative affirmed OWCP’s decision
in part and remanded the case for a proper recalculation of the loss of wage-earning capacity
according to OWCP regulations and procedures.
After receiving pay rate information from the employing establishment, OWCP
recalculated appellant’s loss of wage-earning capacity on December 5, 2012. It compared the
current weekly pay rate for the position she held on the date of injury ($1,183.25)3 with the
weekly wages she was capable of earning in the selected position ($480.00). OWCP then
applied this wage-earning capacity (41 percent) to appellant’s weekly pay rate when disability
recurred effective May 18, 2009 ($1,212.14). It subtracted that amount from the recurrent pay
rate to find the loss of wage-earning capacity. OWCP applied the compensation rate of twothirds, increased this amount by applicable cost-of-living adjustments and subtracted premiums
for health benefits, basic life insurance and optional life insurance. It notified appellant of the
revision as instructed by OWCP’s hearing representative.
3

This figure represents the base weekly pay rate increased by Night Differential and Sunday Premium Pay.

2

On appeal, counsel cites two cases: Marvin Elder, Docket No. 03-1421 (issued
January 26, 2005) and Terry L. Hewitt, Docket No. 96-2563 (issued November 16, 1998).
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.4 “Disability” means the incapacity, because
of an employment injury, to earn the wages the employee was receiving at the time of injury. It
may be partial or total.5
If the disability is partial, the United States shall pay the employee during the disability
monthly monetary compensation equal to 66 2/3 percent of the difference between monthly pay
and monthly wage-earning capacity after the beginning of the partial disability.6
The method for determining loss of wage-earning capacity was set out by the Board in
the case of Albert C. Shadrick.7 The Board established a principle to eliminate economic factors
such as inflation or recession when computing the amount of monetary compensation due for
partial disability. According to this rule, the injured worker is paid compensation based on the
ratio of post-injury wage-earning capacity to the current pay rate of the date-of-injury job. After
such percentage is determined, compensation for partial disability is computed on the basis of
monthly pay.8
“Monthly pay” means the monthly pay at the time of injury or the monthly pay at the
time disability began or the monthly pay at the time compensable disability recurred if the
recurrence began more than six months after the injured employee resumed regular full-time
employment with the United States, whichever is greater.9
ANALYSIS
Under the Shadrick formula the ratio of the post-injury wages appellant is capable of
earning in the selected position is compared to the current pay rate for the position she held on
the date of injury. This step is the same in every case, regardless of when disability began or
recurred.
OWCP’s hearing representative found that the date of injury was the date of appellant’s
last exposure to the work factors that caused her condition. As she continued to work full-time
4

5 U.S.C. § 8102(a).

5

20 C.F.R. § 10.5(f).

6

5 U.S.C. § 8106(a).

7

5 ECAB 376 (1953).

8

Johnny A. Muro, 17 ECAB 537 (1966); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Computing
Compensation, Chapter 2.901.15.c (October 2009) (Shadrick formula codified at 20 C.F.R. § 10.403).
9

5 U.S.C. § 8101(4); John D. Williamson, 40 ECAB 1179 (1989).

3

regular duty after her injury until she stopped work for surgery on March 16, 2004, the hearing
representative determined that her date of injury was March 15, 2004. The employing
establishment advised that the current pay rate for the position appellant held on March 15, 2004
was $1,183.25.
OWCP’s hearing representative affirmed that appellant had the capacity to earn $480.00
a week in the selected position of administrative secretary. The ratio of the postinjury wages
appellant is capable of earning in this position ($480.00) to the current pay rate for the position
she held on March 15, 2004 ($1,183.25) is 41 percent, which OWCP correctly determined.
The second step is to apply this percentage to the pay at the time of injury or the pay at
the time disability began or the pay at the time compensable disability recurred if the recurrence
began more than six months after the injured employee resumed regular full-time employment
with the United States, whichever is greater. OWCP applied 41 percent to appellant’s pay when
her disability recurred on May 18, 2009. There is no evidence that she ever resumed regular fulltime employment with the United States following her May 16, 2004 right shoulder surgery. As
OWCP’s hearing representative indicated, appellant returned to modified duty following the
May 16, 2004 surgery and continued in this modified capacity until she stopped work again on
May 18, 2009. The Board therefore finds that OWCP erroneously applied the percentage of
wage-earning capacity to appellant’s pay at the time compensable disability recurred on
May 18, 2009.
OWCP should have applied this figure to the pay rate when disability began on
March 16, 2004. Accordingly, the Board will set aside OWCP’s December 5, 2012 decision and
remand the case for a proper calculation of appellant’s compensation for partial disability.
On appeal, counsel cites two cases addressing the issue of preexisting conditions. That
issue was addressed by OWCP’s hearing representative in his August 9, 2012 decision which is
not before the Board on this appeal.
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that OWCP improperly calculated appellant’s loss of wage-earning
capacity. Further development is warranted.

4

ORDER
IT IS HEREBY ORDERED THAT the December 5, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action.
Issued: July 9, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

